Order, Supreme Court, Bronx County (Betty Owen Stinson, J), entered on or about April 10, 2003, which, to the extent appealed from as limited by the brief, granted the cross motion of defendant Fordham Bedford Housing Corporation (Fordham) for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 11, 2003, unanimously dismissed, without costs, as abandoned.
The City owned and the Tenants’ Association leased the building in which plaintiff allegedly contracted lead poisoning during a lead paint abatement project. Although the Tenants’ Association had hired Fordham to assist in the building’s management, it is undisputed that the Tenants’ Association, not Fordham, had the power to recommend repairs to the City, and that it was the City’s prerogative to authorize them. Inasmuch as Fordham did not in its capacity as managing agent have complete and exclusive control over the allegedly injurious abatement project, it is not liable for plaintiffs harm (see German v Bronx United in Leveraging Dollars, Inc., 258 AD2d 251 [1999]). Concur— Nardelli, J.P., Mazzarelli, Lerner, Friedman and Marlow, JJ. [See 2003 NY Slip Op 50950(U).]